This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KATHLEEN A. FRANKLIN,

 3          Protestant-Appellant,

 4 v.                                                                            No. 34,324

 5 NEW MEXICO TAXATION AND
 6 REVENUE DEPARTMENT,

 7          Respondent-Appellee,

 8 IN THE MATTER OF THE PROTEST
 9 OF KATHLEEN A. FRANKLIN.

10 APPEAL FROM THE TAXATION AND REVENUE DEPARTMENT
11 Dee Dee Hoxie, Hearing Officer

12 Kathleen A. Franklin
13 Mesa, AZ

14 Pro Se Appellant

15 Elena Morgan
16 Santa Fe, NM

17 for Appellee


18                                 MEMORANDUM OPINION
1 GARCIA, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5   {2}   Affirmed.

6   {3}   IT IS SO ORDERED.



7
8                                          TIMOTHY L. GARCIA, Judge

9 WE CONCUR:



10
11 CYNTHIA A. FRY, Judge



12
13 LINDA M. VANZI, Judge




                                            2